Case 2:20-cv-07804-PA-RAO Document 26 Filed 01/12/21 Page 1 of 2 Page ID #:89


     Joseph R. Manning, Jr. (SBN 223381)
 1   DisabilityRights@manninglawoffice.com
 2   MANNING LAW, APC
     20062 SW Birch Street
 3   Newport Beach, CA 92660
     Tel: 949.200.8755
 4   Fax: 866.843.8308

 5   Attorneys for Plaintiff

 6   POUPAK BAREKAT

 7                        UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9
10       POUPAK BAREKAT, an               Case No.: 8:20-cv-02175-JLS-JDE
         individual,
11                                        Hon. Josephine L. Staton
12       Plaintiff,
                                          NOTICE OF VOLUNTARY
13       v.                               DISMISSAL WITH PREJUDICE
14                                        PURSUANT TO FEDERAL RULE OF
         BONNIE DOONE, LLC, a             CIVIL PROCEDURE 41(a)(1)(A)(i)
15       California limited liability
16       company; and DOES 1-10,          Complaint Filed: November 12, 2020
         inclusive,                       Trial Date: None
17
18       Defendants.
19
20
21
22
23
24
25
26
27
28
                      NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
Case 2:20-cv-07804-PA-RAO Document 26 Filed 01/12/21 Page 2 of 2 Page ID #:90

 1         TO THE COURT AND ALL PARTIES:
 2         Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
 3   Plaintiff Poupak Barekat (“Plaintiff”) requests that this Court enter a dismissal with
 4   prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety. Each
 5   party shall bear his or its own costs and attorneys’ expenses.
 6
 7                                         Respectfully submitted,
 8
 9     DATED: January 12, 2021             MANNING LAW, APC

10                                         By: /s/ Joseph R. Manning, Jr.
                                             Joseph R. Manning, Jr.
11
                                             Attorney for Plaintiff
12                                           Poupak Barekat
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                1
                    NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
